DECHERT LLP 1, N.W. WASHINGTON, D.C. 20006 (202) 261-3300 October 15, 2010 VIA EDGAR Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re:The Weitz Funds (File Nos. 811-21410 and 333-107797) Ladies and Gentlemen: On behalf of The Weitz Funds (the “Trust”), attached for filing via the EDGAR system pursuant to Rule 485(a)(2) under the Securities Act of 1933, as amended (the “Securities Act”), is Post-Effective Amendment No. 17 to the Trust’s registration statement on Form N-1A.This filing is being made for the purpose of registering shares of the Weitz Research, a new series of the Trust (the “New Fund”). As counsel to the Trust, we hereby request, in reliance upon Securities Act Release No. 6510 and Investment Company Act Release No. 13768 (February 15, 1984), that this Post-Effective Amendment No. 17 receive selective review from the Commission and its staff due to the fact that the disclosure set forth herein regarding the New Fund is substantially similar to the disclosure concerning another series of the Trust, the Weitz Partners Value Fund, that has previously been filed and received your review.The New Fund will be managed in a style that is substantially similar to the Weitz Partners Value Fund, the primary difference beingthat the New Fund has different portfolio managers than the Weitz Partners Value Fund.The other information regarding the New Fund, including information on purchasing shares, the investment adviser, the Board of Trustees, the service providers and other related information is the same as that previously submitted and reviewed with respect to the Weitz Partners Value Fund as well as each of the other series in the Trust. On behalf of the Trust, we hereby undertake to make an additional filing of the Trust’s registration statement on or before December 31, 2010 in order to respond to any comments that you might have with respect to this filing and to add additional exhibits and any additional non-material disclosure that may be required in order to complete the registration statement. Please do not hesitate to contact the undersigned at (202) 261-3364 or Stephen Cohen at (202) 261-3304 with any questions or comments you may have regarding this filing. Sincerely, /s/Patrick W.D. Turley, Esq. Patrick W.D. Turley, Esq.
